Citation Nr: 0214562	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc protrusion, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Regional Office (RO) that increased the rating for 
lumbosacral strain from 10 percent to 40 percent disabling, 
effective June 16, 1998.  In a rating decision dated in 
December 1999, the RO also denied service connection for 
herniated disc.  Subsequently, based on the receipt of 
additional evidence, the RO, by rating action dated in 
December 2001, granted service connection for disc 
protrusion, and recharacterized the veteran's service-
connected low back disability as lumbosacral strain with disc 
protrusion, and made the 40 percent evaluation, effective 
April 1998, the date the veteran's claim for an increased 
rating was received.  The veteran continues to disagree with 
the assigned rating.

In April 2002, the Board determined that additional 
development was warranted.  In August 2002, the Board advised 
the veteran of the development that was being requested.  
Subsequently, additional VA and private medical records were 
obtained, and the veteran was afforded an examination by the 
VA.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by severe 
limitation of motion and neurological findings including 
decreased strength.

2.  It is not productive of more than severe impairment.

3.  The veteran experiences pain with motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for lumbosacral 
strain with disc protrusion have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect both before and after September 23, 2002), 
Diagnostic Code 5295 (2001); Deluca v. Brown, 8, Vet. App. 
202 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The Board 
notes that the supplemental statement of the case issued in 
December 2001 set out the pertinent provisions of the VCAA 
and set forth the action required by the veteran, as well as 
the assistance the VA provides in the development of the 
case.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and the VA 
would provide have been met.  See Quartuccio v. Principi, 16 
Vet. Apportionment 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
claims file documents the VA's attempts to obtain pertinent 
medical records, contains the veteran's post-service VA and 
private treatment records.  The veteran has not indicated 
that there is any additional evidence that could be obtained.  
The Board also points out that following a recent amendment 
to the law regarding how his service-connected low back 
disability is evaluated, it sent the veteran a letter in 
September 2002 that set forth the change and provided him the 
opportunity to submit additional evidence.  In October 2002, 
the veteran responded and stated that he had no further 
evidence or argument to present.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected low back disability on June 16, 1998.

The veteran was afforded a VA examination of the spine in 
August 1998.  He complained of constant low back pain, 
aggravated by standing, changes in weather and damp, cold 
weather.  He also reported weakness and stiffness in the low 
back.  He asserted that the pain was constant.  He did not 
use crutches or a brace.  He related that since he had 
retired from his job, he had been selling advertising.  An 
examination revealed no evidence of spasm, weakness or 
tenderness.  There were no postural abnormalities of fixed 
deformity.  The musculature of the back appeared to be 
normal.  He had no neurological abnormalities.  Patellar and 
Achilles reflexes were normal, 2+ on a 0-4 scale.  He could 
forward flex to 48 degrees, extend posteriorly to 24 degrees, 
tilt to 20 degrees to each side and rotate to 18 degrees to 
each side.  The examiner noted that the veteran's range of 
motion was limited by pain.  An X-ray study of the 
lumbosacral spine showed degenerative arthritic changes.  It 
was noted that the disk spaces were well maintained.  The 
diagnosis was complaint of low back pain with a history of 
back muscle strain in 1953.

Another VA examination of the spine was conducted in March 
1999.  The veteran stated that he had severe low back pain, 
located in the midline, and that it was exacerbated by 
prolonged sitting or standing.  He did not wear a back brace.  
He maintained that he had flares of the back pain where his 
motion was restricted approximately 75 percent of baseline.  
It was noted that he worked part-time.  He claimed that he 
could not sit or stand for more than an hour at a time.  

On examination, there was pain on palpation in the lumbar 
paraspinal musculature and in the midline.  There was 
decreased lumbar lordosis.  The veteran could only forward 
bend approximately 20 degrees, without pain; he could right 
bend 10 degrees and left bend 15 degrees; and extend 
approximately 15 degrees.  Strength in the lower extremities  
was 5/5 in the quadriceps, hip flexor, dorsiflexor, plantar 
flexor and extensor hallux longus.  Reflexes were 2+ and 
symmetric in the patellar and Achilles tendons.  Straight leg 
raising was negative.  The veteran had no ankle clonus and 
Babinski was downgoing, bilaterally.  The assessment was that 
the veteran had mechanical low back pain, most likely 
secondary to a degenerative arthritis in the lumbar region.  
The examiner did not feel that the veteran had a disc 
herniation.  

The veteran was afforded a general medical examination by the 
VA in April 1999.  He related that his low back pain radiated 
to the right leg.  An examination disclosed that forward 
flexion of the lumbar spine was to 70 degrees, with pain at 
10 degrees; extension was to 25 degrees, with pain at 5 
degrees; bending was to 25 degrees, with pain at 5 degrees; 
and rotation was to 25 degrees, with pain at 5 degrees.  
There was pain in the lumbosacral area with right leg raising 
at 5 degrees.  Weakened motion and excess fatigability 
against moderate resistance were noted in the lumbar spine.  
There was no significant incoordination.  The pertinent 
diagnosis was degenerative joint disease in the lumbosacral 
area, with significant functional impairment related to the 
lumbosacral spine.

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  The veteran was seen 
in August 1999 and reported low back pain, radiating from the 
thigh to the knee.  He indicated that his back pain was 
better since he had been issued a brace in April of that 
year.  An examination showed that straight leg raising was 
positive on the right at 45 degrees.  Magnetic resonance 
imaging of the lumbar spine in September 1999 revealed 
degenerative disc disease.  The veteran was instructed on the 
use of a TENS unit in November 1999.  In April 2000, he 
related that the brace helped.  He claimed that his pain was 
9-10/10, and that with Advil, it was 7-8/10.  The veteran 
underwent an L4-5 lumbar laminectomy with medial fascetectomy 
and foraminotomy, bilaterally, in June 2000.  The 
postoperative diagnosis was lumbar spinal stenosis with 
neurogenic claudication at the L4-5 level.

The veteran was again afforded a VA examination of the spine 
in April 2001.  It was noted that the claims folder was not 
available.  The veteran stated that his pain had increased 
over the previous few years.  On examination, the spine had 
normal configuration.  There was pain on palpation over L4-5 
and S1.  Range of motion in the lumbosacral spine was painful 
and limited.  Forward flexion was to 65 degrees, extension 
was to 20 degrees; lateral flexion was to 25 degrees, 
bilaterally, and rotation was normal at 30 degrees, 
bilaterally.  There were no spasms of the paravertebral 
muscles.  Deep tendon reflexes were 2+ and equal bilaterally.  
Straight leg raising was 1+ on the right from a lying 
position.  The veteran was able to tip toe and stand on his 
heels.  Pinprick test revealed sock distribution numbness of 
the right foot.  The diagnoses were history of injury to the 
lumbosacral spine in 1953, status post low back surgery; 
degenerative disc disease of the lumbar spine; and 
radiculitis of the lumbosacral spine on the right.

Private medical records dated in 2000 and 2001 have been 
associated with the claims folder.  The veteran was seen by a 
private physician in October 2000 for complaints of chronic 
low back pain.  He indicated that the lumbar laminectomy had 
relieved his leg symptoms by approximately 70 percent, but 
that he still had unrelenting back pain.  He described no 
particular tingling or numbness in the legs and there was no 
localizing weakness.  An examination disclosed that the 
veteran was in obvious discomfort.  No obvious deformities of 
the lumbar spine were noted.  On palpation, the veteran was 
generally tender in the lower back, although he had specific 
trigger points in the mid-portion of the incision.  No 
tenderness of the gluteals or the trochanteric region was 
reported bilaterally.  There was no evidence of spasm.  He 
had marked restriction in the range of motion of the lumbar 
spine with complaints of severe discomfort.  The spine 
appeared to be stable.  Straight leg raising was negative in 
the sitting and supine positions.  Stress maneuvers of the 
sacroiliac joints were negative.  A neurological examination 
demonstrated normal light touch sensation in both lower 
extremities.  Reflexes were 2+ and symmetrical at the knees 
and ankles.  The veteran had difficulty standing on his heels 
and toes.  The impressions were chronic lower back pain and 
status post lumbar laminectomy.  

A progress summary report from a private rehabilitation 
center dated in November 2000 shows that the veteran 
presented with a significant increase in pain while 
performing exercises.  It was indicated that his only relief 
was with medication.  The veteran was seen by a private 
physician in May 2001 and reported continued back pain.  He 
stated medications were helping him manage his symptoms, but 
he was quite debilitated.  An examination revealed reduced 
range of motion.  Along the incision site, the veteran was 
point tender over the spinous process at approximately L2.  
He was given a trigger point injection.  He received a caudal 
epidural steroid injection in June 2001 for complaints of 
persistent back pain.  Magnetic resonance imaging of the 
lumbar spine in May 2001 revealed that no postoperative 
complication or active process was shown.  There was no new 
or recurrent posterior disc protrusion.  

VA outpatient treatment records show that the veteran was 
seen in July 2001 and reported that his leg pain improved 
significantly following the lumbar laminectomy in June 2000, 
but that he continued to have low back pain.  He stated that 
the epidural injections he received in May and June 2001 did 
not result in improvement.  A motor examination was 5/5 
throughout.  The veteran was unable to perform straight leg 
raising due to pain.  When seen in September 2001, it was 
stated that the veteran had normal range of motion, but with 
pain on extension and flexion of the right leg.  

The veteran was afforded a VA examination of the spine in 
September 2002.  He reported persistent debilitating back 
pain that had been unchanged over the previous fifteen years.  
There were no alterations or abnormalities in bowel or 
bladder function.  An examination showed the veteran was in 
mild distress.  He walked with a very stiff gait.  Forward 
flexion was to 20 degrees, extension was to 5 degrees and 
lateral bending was to 5 degrees, bilaterally.  The pain 
seemed to be exquisite with motion of the lumbar spine, to 
the point with extension that he was nearly brought to tears.  
The veteran was mildly tender to palpation over the lumbar 
spine.  He had mild atrophy of the paraspinal muscles.  A 
neurological examination revealed 5/5 strength in the hip 
flexors, hamstrings, quadriceps, plantar flexors and 
dorsiflexors on the left side, with normal distal sensation 
to the saphenous, sural, deep peroneal and superficial 
peroneal nerves.  He had 4/5 strength in the right side hip 
flexors, hamstrings and quadriceps.  He had increase in pain 
with muscle testing of these muscles, not nearly as 
significant as that experienced with range of motion testing.  
The veteran had 2+ deep tendon reflexes at the patellar 
tendons and Achilles bilaterally.  He appeared to have 
increased pain with any purposeful movement of the upper 
extremities and trunk, referred to the low back.  

The veteran was also afforded a neurological examination by 
the VA in September 2002.  The examiner noted that he 
reviewed the claims folder, as well as the clinic chart and 
computer medical records at the VA.  The veteran stated that 
he could not cross his right leg due to pain in the lower 
back.  He noted that he had tried conservative management, 
including epidural shots, but that his back pain was not 
alleviated.  He also tried a TENS unit, but this did not help 
his back pain.  He related that the laminectomy in June 2000 
helped his leg pain, but did not help the back pain.  He 
continued to have severe back pain and this limited the time 
he could sit still in one position and limited his walking.  

An examination revealed strength in the left lower extremity 
was 5/5.  Strength was greatly impaired in the right lower 
extremity due to low back pain.  The veteran had a positive 
straight leg raising test on the right.  A motor evaluation 
was 4-/5 on the right due to its limitations secondary to the 
low back pain.  He was not able to do heel to shin with the 
right lower extremity due to low back pain.  Muscle stretch 
reflexes were 2+ in both lower extremities.  Plantar response 
was flexor bilaterally.  There was decreased sensation to 
pinprick in the bilateral S1 distribution.  Vibratory 
sensation was absent in both feet.  Proprioception was intact 
bilaterally.  There was pain to palpation of the back in the 
L4-L5 area.  The veteran was able to walk, but his gait was 
antalgic.  The impression was that the veteran had a history 
of low back injury with subsequent continued low back pain.  
It was indicated that he continued to have severe low back 
pain in the L4-L5 area.  The examiner stated that no muscle 
atrophy was noted on examination, but the veteran had 
positive straight leg raising on the right and pain to 
palpation of the lower back in the L4-5 area.  He had 
significant limitation of strength in the right lower 
extremity secondary to low back pain.  The examiner believed 
that this demonstrated functional impairment of the right let 
due to the low back pain which was attributable to his 
service-connected back strain.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  A zero percent rating will be 
assigned where postoperative, cured.  Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Secondary 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
may be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assignable with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation may be assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  In this case, the Board will 
consider both provisions in effect during the course of the 
veteran's appeal.

The veteran asserts that the symptoms of his service-
connected low back disability are of sufficient severity as 
to warrant a higher rating.  As noted above, the criteria for 
evaluating the veteran's service-connected low back 
disability have been revised during the course of his appeal.  
In order to assign a higher rating under the provisions of 
Diagnostic Code 5293 that were in effect prior to September 
23, 2002, the record must demonstrate that the veteran's 
intervertebral disc syndrome resulted in pronounced 
impairment.  Under the current criteria, a 60 percent 
evaluation may be assigned for incapacitating episodes of at 
least six weeks during the preceding twelve months.  

In this regard, the Board readily concedes that the veteran's 
low back disability is productive of severe impairment.  VA 
examinations have consistently demonstrated that there is 
significant limitation of motion of the lumbar spine.  It 
must be observed, however, that no examination, either by the 
VA or a private physician, has demonstrated the presence of 
any muscle spasm.  The most recent VA examination, conducted 
in September 2002, showed no muscle atrophy.  Some positive 
neurological findings, particularly on the right side, have 
been documented.  The fact remains, however, that neither 
muscle spasm nor an absent ankle jerk are present.  In 
addition, there is no evidence that the veteran's service-
connected low back disability has resulting in any 
incapacitating episodes as to warrant a higher rating under 
the revised criteria.  The Board finds, accordingly, that a 
higher rating under Diagnostic Code 5293 is not warranted as 
the medical findings are of greater probative value than the 
veteran's statements regarding the severity of his low back 
disability and these findings do not establish that it is 
more than severe.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  The Board finds, therefore, that an 
additional 10 percent, but no more, is warranted based on the 
limitation of motion of the lumbar spine.  








ORDER

An increased rating to 50 percent for lumbosacral strain with 
disc protrusion is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

